               Case 4:19-cv-00669-KAW Document 26 Filed 01/28/20 Page 1 of 4



 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
 3   1141 Harbor Bay Parkway, Suite 100
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: mminser@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’
     Health And Welfare Trust Fund for Northern California, et al.
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10

11   OPERATING ENGINEERS’ HEALTH AND                          Case No. 4:19-cv-00669-KAW
     WELFARE TRUST FUND FOR NORTHERN
12   CALIFORNIA, et al.,                                       PLAINTIFFS’ REQUEST TO DISMISS
                                                               MATTER CONDITIONALLY;
13                            Plaintiffs,                      ORDER THEREON
14                   v.
15   MISSION CONSTRUCTORS, INC., a California
16   Corporation; ISABELLE AQUINE CONCIO, an
     individual; and JAIME MACIEL GONZALEZ, an
17   individual,

18                            Defendants.

19           Plaintiffs hereby represent that a confidential settlement of this matter has been agreed to by both
20   Plaintiffs and Defendants. The confidential settlement requires Defendants to comply with specific
21   provisions over time in order to effectuate the settlement. Defendants’ full compliance with these
22   provisions must occur by January 25, 2021.
23           Therefore, Plaintiffs respectfully request that the Court conditionally dismiss this matter pending
24   Defendants’ compliance with the settlement terms. Plaintiffs further request that the Court retain
25   jurisdiction of this matter.
26           In the event that Defendants do not meet the conditions of the confidential settlement agreement,
27   then Plaintiffs’ Counsel may file a declaration under penalty of perjury on or before January 26, 2021,
28
                                                          1
     PLAINTIFFS’ REQUEST TO DISMISS MATTER CONDITIONALLY; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-00669-KAW
                                                              P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Drafts\Req to Dismiss Conditionally.docx
                 Case 4:19-cv-00669-KAW Document 26 Filed 01/28/20 Page 2 of 4



 1   requesting that the dismissal of this matter not be effectuated by the Court and requesting that the matter

 2   be reinstated as a result of Defendants’ failure to satisfy their obligations under the settlement.

 3          In the event Plaintiffs do not file said declaration by January 26, 2021, Plaintiffs request that this

 4   Conditional Dismissal be converted to a Dismissal with Prejudice on or after January 27, 2021.

 5

 6          Respectfully submitted,

 7

 8   DATED: January 28, 2020                          SALTZMAN & JOHNSON LAW
                                                      CORPORATION
 9
                                                By:
10                                                                                         /S/
                                                      Matthew P. Minser
11                                                    Attorneys for Plaintiffs
12

13   Defendants, through their Counsel Matthew Peng, hereby represent as follows:

14   1.     Defendants have not entered an appearance in this action;

15   2.     A confidential settlement between the Parties has been reached as set forth above;

16   3.     Defendants consent to the Conditional Dismissal set forth above, including the Court retaining

17   jurisdiction over the matter;

18   4.     In accordance with the provisions of 28 U.S.C. § 636(c), Defendants voluntarily consent to have

19   a United States Magistrate Judge conduct all further proceedings in this case, including trial and entry of

20   final judgment. Defendants understand that appeal from the judgment shall be taken directly to the

21   United States Court of Appeals for the Ninth Circuit.

22
                                                      GORDON & REES, LLP
23   DATED: January 28, 2020
                                                By:                         /S/
24                                                    Matthew Peng
                                                      Attorneys for Defendants
25

26          //
            //
27          //
            //
28          //
                                                           2
     PLAINTIFFS’ REQUEST TO DISMISS MATTER CONDITIONALLY; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-00669-KAW
                                                               P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Drafts\Req to Dismiss Conditionally.docx
               Case 4:19-cv-00669-KAW Document 26 Filed 01/28/20 Page 3 of 4



 1   IT IS SO ORDERED.

 2           In accordance with the settlement and request of the Parties, and good cause appearing therefore,

 3   IT IS HEREBY ORDERED that this matter is dismissed conditionally. The Court will shall retain

 4   jurisdiction over this matter until a final dismissal is entered.

 5           In the event that Defendants default in performance of their settlement with Plaintiffs, Plaintiffs’

 6   Counsel may file a declaration under penalty of perjury on or before January 26, 2021, requesting that

 7   the dismissal of this matter not be effectuated by the Court and requesting that the matter be reinstated as

 8   a result of Defendants’ failure to satisfy their obligations under the confidential settlement. If Plaintiffs

 9   do not file said declaration by January 26, 2021, this Conditional Dismissal shall convert to a Dismissal

10   with Prejudice of this matter effective January 27, 2021.

11

12             Jan. 28 2020
     DATED: _________,
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                            3
     PLAINTIFFS’ REQUEST TO DISMISS MATTER CONDITIONALLY; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-00669-KAW
                                                                P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Drafts\Req to Dismiss Conditionally.docx
              Case 4:19-cv-00669-KAW Document 26 Filed 01/28/20 Page 4 of 4



 1                                    ATTESTATION CERTIFICATE

 2          In accord with the Northern District of California’s Civil Local Rule 5-1, I attest that

 3   concurrence in the filing of this document has been obtained from each of the other signatories who are

 4   listed on the signature page.

 5     Dated: January 28, 2020
 6
                                            By:                              /S/
 7                                                  Matthew P. Minser, Esq.
                                                    Attorneys for Plaintiffs
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        4
     PLAINTIFFS’ REQUEST TO DISMISS MATTER CONDITIONALLY; [PROPOSED] ORDER THEREON
     Case No. 4:19-cv-00669-KAW
                                                            P:\CLIENTS\OE3CL\Mission Constructors 3\Pleadings\Drafts\Req to Dismiss Conditionally.docx
